Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/2022 and 02/22/2022 were filed with the RCE dated 02/07/2022 and before the filing of a first action.  Both IDS filings have been considered by Examiner and found not to affect determination of allowability of the claims as set forth in the notice of allowance dated 12/01/2021. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are deemed to be free of the prior art.  The closest prior art is Song et al. (Gene 482.1-2 (2011): 34-42), which teaches homologues of the rice GA20ox2 in maize.  However, Song et al. does not disclose the instant invention in its broadest embodiments, nor does it teach suppressing the expression of the GA20ox polypeptides in maize that correspond to the instant SEQ ID NO:9 and 15 by constructs comprising targeting sequences under the control of a vascular promoter.   
Further, Applicant has provided evidence of unexpected results that render the claimed invention non-obvious in view of the teachings of the prior art.  Pursuant to MPEP 716.02(b), the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  Finally, MPEP 716.02(d) provides that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In the instant case, Applicant has offered evidence of unexpected results showing a statistically and practically significant increase in stem thickness and reduction in flower off-types when the expression of polypeptides corresponding to SEQ ID NO: 9 and 15 is reduced by transforming plants with the claimed constructs.  Although the instant claims encompass target polypeptides that do not share 100% identity to SEQID NO:9 and 15, the target polypeptides are those that are endogenous to the plants and would be readily recognized as the appropriate GA oxidases across the claimed range.  As such the claimed invention is deemed to be non-obvious in view of the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Examiner, Art Unit 1662